UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2015 Commission File Number: 000-55324 Till Capital Ltd. (Translation of registrant’s name into English) Bermuda (Jurisdiction of incorporation or organization) Continental Building 25 Church Street Hamilton, HM12, Bermuda (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: ý Form 20-Fo Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o DOCUMENTS INCLUDED AS PART OF THIS FORM 6-K See the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Till Capital Ltd. Date: May 29, 2015 By: /s/ WILLIAM M. SHERIFF Name: William M. Sheriff Title: Chief Executive Officer and Chairman EXHIBIT INDEX Exhibit No. Description Condensed Consolidated Financial Statements (Unaudited) Management's Discussion and Analysis Form 52-109FV2 – Certification of Interim Filings Venture Issuer Basic Certificate – Chief Executive Officer Form 52-109FV2 – Certification of Interim Filings Venture Issuer Basic Certificate – Chief Financial Officer
